Citation Nr: 1532234	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disability.  

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1954 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a Board hearing in March 2015, but failed to report and has provided no good cause for doing so.  As such, his hearing request is deemed withdrawn.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 1959 Board decision denied the Veteran's claim of entitlement to service connection for a left knee disability, notice of which was provided to the Veteran in October 1959.  

2. Evidence received since the October 1959 Board decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.




CONCLUSIONS OF LAW

1. The October 1959 Board decision which denied the Veteran's claim of service connection for a left knee disability is final.  38 U.S.C.A. § 7104 (West 2014).

2. Evidence received since the October 1959 Board decision in connection with the Veteran's claim of entitlement to service connection for a left knee disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen a previously disallowed claim, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Board previously denied the Veteran's claim of service connection for a left knee disability in an October 1959 decision.  The Board determined that service connection was not warranted because the Veteran then did not been diagnosed with a chronic left knee disability.  The Veteran was notified of the Board's decision in October 1959 and, therefore, the Board's decision is final.  38 U.S.C.A. § 7104 (West 2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 1959 Board decision includes a November 2009 VA examination, in which the Veteran was diagnosed with chondromalacia of the left knee patellofemoral joint and laxity of the anterior cruciate ligament.  The Board concludes that the additional evidence is new and material with respect to the issue of service connection for a left knee disability, as this evidence was not of record at the time of the previous final denial and provides a diagnosis of a chronic left knee disability where previously there was none.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of service connection must be reopened.  However, for the reasons discussed below, additional development is required prior to a decision on the merits of the claim.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disability is reopened; to this extent only, the appeal is granted.


REMAND

In a February 2010 notice of disagreement, the Veteran stated that the rating decision on appeal does not take into account VA treatment received at the Jamaica VA Medical Center and St Albans Primary & Extended Care Center.  A review of the record fails to indicate that any such records were requested by the AOJ.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  On remand, the Veteran should be contacted to clarify the dates of treatment at VA facilities and any outstanding VA treatment records must be obtained.

As a final note, the Board observes the Veteran was provided a VA examination in November 2009.  Should additional VA treatment records be located, an addendum opinion should be sought which takes into consideration the expanded record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he provide the approximate dates and location(s) during which he received treatment for his left knee disability at VA facilities.  The Veteran should also be requested to provide the name and contact information for any private treatment providers that have treated him for his left knee disability, as well as to complete and return the appropriate medical releases.  An appropriate period of time should be allowed for response.

2. Then, obtain any outstanding VA treatment records identified by the Veteran above.  Regardless of the Veteran's response, a specific request must be made of the VA New York Harbor Healthcare System for any records, to include a search of records which may have been archived.  Efforts to obtain these records must be documented in the claims file and continue until a negative reply is received or it is reasonably determined such records do not exist.

3. Contact any private treatment providers identified by the Veteran and request records related to treatment of the left knee.

4. If, and only if, additional records are obtained, forward the claims file to the November 2009 VA examiner for an addendum opinion.  If this examiner is unavailable, the claims file should be forwarded to another examiner with the appropriate expertise.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  All clinically indicated consultations and testing should be performed.  

Following a review of the claims file and physical examination of the Veteran, if performed, the examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current left knee disability had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must specifically comment on the documented complaints of left knee pain during service.

A full rationale must be provided for all opinions expressed, including a discussion of the medical principles which led to the conclusion(s) reached.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


